On consideration of the Petition for Extraordinary Relief and of the Government Response to Order to Show Cause filed in the above-entitled action, it appearing that the record of trial has been authenticated and returned to the United States Navy Court of Military Review as directed by its Order of June 13, 1973, and thus, that the relief sought by petitioner has been obtained, it is, by the Court, this 4th day of September 1973,
ORDERED:
That said petition be, and the same hereby is, dismissed as moot.